Citation Nr: 0819673	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-18 527 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 21, 2003 
for service connection for degenerative changes of the 
cervical spine.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a left ankle injury. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1989, and from June 1991 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which continued a 10 percent 
rating for residuals, injury left ankle and granted service 
connection for degenerative changes, cervical spine at a 0 
percent evaluation, effective March 21, 2003.

In a May 2002 decision, the Board found that the veteran was 
not entitled to an initial rating in excess of 10 percent for 
residuals, left ankle.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
degenerative changes, cervical spine was received in October 
1997, within one year of service, and was pending at the time 
of the July 2003 rating decision that granted service 
connection for that disability.

2.  The left ankle disability is currently manifested by 
pain, mild instability, and no more than moderate limitation 
of motion even with consideration of functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 26, 1997, 
for the grant of service connection for degenerative changes, 
cervical spine have been met.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(b)(2)(i) 
(2007). 

2.  The criteria for a disability rating in excess of 10 
percent for the service-connected residuals of a left ankle 
injury are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5271 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the veteran's claim for entitlement to an effective 
date prior to March 21, 2003 for service connection for 
degenerative changes of the cervical spine; the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Regarding the veteran's claim for entitlement to an increased 
rating in excess of 10 percent for residuals, left ankle, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated February 2006, the RO informed the veteran 
of the evidence needed to substantiate the claim, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the February 2006 letter still told the veteran that 
he could send VA information that pertained to his claims.  
This notice served to inform him of the need to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The February 2006 letter did not provide 
notice on the rating or effective date elements.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The February 2006 letter told the veteran that to 
substantiate entitlement to an increased rating the evidence 
must show that the disability had worsened.  

The letter did not explicitly tell him that a rating would be 
based on the impact of the disability on his daily activities 
or his employment.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate her claim.  In this regard she noted the effects 
of the disability on her daily activities in a June 2005 
letter.  In a May 2006 letter pertaining to his effective 
date appeal, he was told that a rating could be substantiated 
with evidence of the impact of the disability on employment.  
This information should have served to tell him what was 
needed with regard to the increased rating claim.

The criteria for rating the ankle disability do not require 
specific laboratory or test results.  Hence there was no 
notice duty with regard to the second element of Vazquez-
Flores notice.

The February 2006 letter provided examples of the evidence 
that could be used to substantiate the claim.  The May 2006 
letter provided information on how a rating would be 
assigned.  Again, as this letter did not pertain to the ankle 
disability, it did not fully satisfy VCAA notice 
requirements, but it should have served to provide notice to 
the veteran in this regard.  Hence he was not prejudiced by 
the defective notice on this element.

There was a timing deficiency with the February 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency with regard to this letter was cured by 
readjudication of the claim in a May 2006 statement of the 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in February 1998, 
February 1999, December 2002 and May 2003.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating her claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

I.  .  Entitlement to an effective date prior to March 21, 
2003 for service connection for degenerative changes of the 
cervical spine.

In the present case, the earliest document that can be 
construed as a claim for service connection for degenerative 
changes of the cervical spine is the veteran's formal claim 
for VA benefits with an accompanying statement in support of 
claim. This is date-stamped as having been received by the RO 
on October 7, 1997.  The veteran specifically stated that he 
was making a claim for degenerative arthritis in his lower 
and upper back.  

This claim was received within the one-year period 
immediately following his separation from active military 
service.  

In a March 1998 rating determination, the RO listed the 
issues before it as entitlement to service connection for a 
lumbosacral strain, glaucoma, migraine headaches, a shortened 
right leg, a left ankle injury, right elbow pain, fractured 
pelvis, polyp of the sigmoid colon, ulnar neuropathy of the 
right upper extremity and ulnar neuropathy of the left upper 
extremity.  In part, the RO granted service connection for a 
lumoscaral strain, and assigned a 10 percent disability 
evaluation.  The RO assigned the date of September 26, 1997, 
which is the day immediately following his discharge date, as 
the effective date of the grant of service connection for a 
lumbosacral strain.

The rating decision made no reference to the disposition of 
the issue of service connection for degenerative changes of 
the cervical spine.  

There was no specific decision regarding degenerative changes 
of the cervical spine until July 2003, when the RO granted 
service connection for that disability.

The effective date for the grant of service connection for 
disability compensation is the "day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2007).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  

A reasonably raised claim remains pending until there is 
either a recognition of the substance of the claim in an RO 
decision from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a subsequent 
"claim" for the same disability.  Ingram v. Nicholson, 21 Vet 
App 232 (2007).  There was no specific decision on this claim 
until July 2003, when the RO granted service connection for 
degenerative changes, cervical spine.  

It might be argued that the March 1998 decision granting 
service connection for a lumbosacral strain constituted an 
adjudication of the degenerative changes, cervical spine 
claim.  The RO did not, however, indicate that this action 
constituted an adjudication of the cervical spine claim, and 
the record does not show that the specific claim was either 
granted or denied.  The cervical spine claim could not be 
denied sub silencio.  Id.

As the claim has remained opened since the date of the 
veteran's initial application and as the March 2003 VA 
examiner found the veteran's degenerative changes of the 
cervical spine to be related to his period of service, an 
effective date of September 26, 1997, is warranted for the 
grant of service connection for degenerative changes, 
cervical spine as the veteran's claim was received within one 
year of his separation from service. 

II.  Entitlement to an increased rating in excess of 10 
percent for residuals, left ankle.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In February 1998 the veteran underwent a VA examination.  The 
diagnoses included left ankle pain.  X-rays of the left ankle 
demonstrated a remote avulsion fracture of the tip of the 
lateral malleolus and a moderate sized calcaneal spur.

The veteran underwent a VA examination in February 1999.  He 
had a negative anterior drawer sign at his left ankle and 
there was no significant effusion and no cutaneous 
malformations.

In December 2002 the veteran again underwent a VA 
examination.  The veteran reported bilateral pain in the arch 
area of both feet when he walked.  He stated that once in a 
while he used arch supports and used to use Built-up shoes.  
He reported that as long he was not on his feet a long time 
his condition did not affect his activities of daily living.  
The examiner reported that there was no evidence of painful 
motion, edema, instability or weakness.  The diagnosis was a 
bone spur of his left foot.

In March 2003 the veteran underwent a VA examination for his 
ankle.  The veteran reported that he had chronic pain and 
giving way.  He had treatment with a brace in service but did 
not use it anymore because his condition did not require it.  
He did occasionally give-way.  The examiner noted that there 
were no flare-ups at the time and no functional impairment.  
He did not use assistive devices for his ankles.  There were 
no inflammatory symptoms and it did not have an effect on his 
usual activities of daily life or on his occupation.  

On examination, there was a normal gait.  The left ankle 
motion consisted of dorsiflexion to 15 degrees, plantar 
flexion to 35 degrees, inversion to 35 degrees and eversion 
to 10 degrees.  There was no pain associated with these 
motions and no swelling.  The X-rays showed an essentially 
normal ankle.  The examiner stated that there was no 
limitation of motion and no limitation of motion on 
repetitive use.  There were no additional findings on flare-
up.  The diagnosis was a chronic intermittent left ankle 
sprain secondary to a prior injury.

In a May 2006 letter, the veteran stated that he continued to 
use an ankle brace off and on and still had occasional flare-
ups.  He stated the he considered the instance of walking 
down the street and having his ankle give-way to be an 
instance of a flare-up.  He stated that his ankle injury has 
caused instability problems since it occurred.  He noted that 
his ankle was further aggravated by the presence of 
degenerative arthritis in his ankle.

Analysis

Limitation of motion of the ankle is evaluated under 
Diagnostic Code 5271, which provides evaluations of 10 and 20 
percent for moderate and marked limitation of motion of the 
ankle, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The rating schedule provides that normal range of 
motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 
to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II. 

Because the veteran has significant pain free dorsiflexion 
and plantar flexion, his limitation of motion cannot be 
described as more than moderate.  While the veteran has 
described flare ups and periods of giving-way, he has not 
reported greater limitation of motion during these periods, 
and there have been no objective findings of flare ups.  
Also, the May 2003 VA examiner did not find additional 
limitation of motion due to these factors on objective 
examination.  In order to find additional limitation of 
motion due to functional factors, there must be objective 
evidence of those factors.  There is no evidence of weakened 
movement, excess fatigability, or incoordination causing loss 
of more than half the normal range of motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59.  Accordingly, functional limitation does 
not provide a basis for an increased rating.

The veteran maintains that his disability warrants a 20 
percent rating under the criteria for rating arthritis, 
contained in 38 C.F.R. § 4.71a, Diagnostic Code 5003.  An 
August 1995 in-service treatment note reports degenerative 
changes of the left ankle.  This finding of arthritis was 
however, discredited by the normal X-ray examination and the 
subsequent opinion by a VA examiner who reviewed the claims 
folder.  Under the rating schedule, osteoarthritis must be 
demonstrated by X-ray examination.  Diagnostic Code 5003.  In 
any event a finding of arthritis could not serve as the basis 
for an increased rating.  That disability is rated on the 
basis of limitation of motion under the appropriate rating 
code (unless rated on the basis of exacerbations in the case 
of multiple major or groups of minor joints).  As just 
discussed the limitation of motion of the veteran ankle does 
not meet the criteria for a higher rating.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of 
the inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference 
with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The rating criteria contemplate the veteran's disability, 
which consists of limitation of motion and associated 
functional impairment.  The veteran has not contended, nor is 
there evidence, that her left ankle results in marked 
interference in employment.  Additionally, the left ankle 
disability has not required any, let alone frequent, periods 
of hospitalization.  Therefore, referral for consideration of 
an extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

Therefore, the Board concludes that the evidence is against 
an increased rating for the left ankle disability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

An effective date of September 26, 1997, for the grant of 
service connection for degenerative changes, cervical spine 
is granted. 

Entitlement to an increased rating in excess of 10 percent 
for residuals of a left ankle injury is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


